Exhibit 10.6
 
ASSIGNMENT AND TRANSFER OF MEMBERSHIP INTERESTS


THIS ASSIGNMENT AND TRANSFER OF MEMBERSHIP INTERESTS (the “Assignment”), dated
this ___ day of February, 2013, is made by and between Beam Acquisition LLC
(“Assignee”), a wholly owned subsidiary of Car Charging Group, Inc. (“CCGI”),
and, Manhattan Charging LLC (“Assignor”), as an owner of membership interests in
Beam Charging, LLC (“Beam”).


RECITALS


WHEREAS, pursuant to the terms and conditions of the Equity Exchange Agreement
(the “Agreement”) between Assignor, all other owners of membership interests in
Beam (collectively, the “Beam Members”), CCGI, Assignee, and Beam, dated of even
date herewith, Assignor desires to sell, transfer and assign all of its
membership units in Beam (the “Beam Interests”) to Assignee for the
consideration described below; and,
 
WHEREAS, Assignee desires to purchase and receive all of Assignor’s membership
units in Beam in accordance with the terms of the Agreement and this Assignment.
 
NOW THEREFORE, in consideration of the above recitals and of the respective
covenants, representations, warranties and agreements herein contained, and
intending to be legally bound hereby, the parties hereto do hereby agree as
follows:


ASSIGNMENT


1.         Assignment. In accordance with and subject to the terms and
conditions of the Agreement, Assignor hereby sells, transfers and assigns all of
its membership units in Beam to Assignee in exchange for the consideration set
forth in the Agreement.


2.         Beam Consent.  Beam does hereby consent to the transfer of the Beam
Interests from Assignor to Assignee; and agrees to cause such transfer to be
reflected on the books and records of the company.


3.         Miscellaneous.
 
(a)           This Assignment, and the other documents required pursuant to the
Agreement, represent the entire agreement between the parties hereto with
respect to the transactions contemplated hereby and supersede all prior
agreements with respect thereto, whether written or oral.
 
(b)           This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard, however, to such
jurisdiction's principles of conflict of laws.
 
(c)           This Agreement may be executed in counterpart originals, each of
which shall be an original, but all of which shall constitute only one
agreement. A facsimile or scanned signature of any party will be binding on that
party.
 
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS HEREOF, the parties have executed this Assignment as of the date set
forth above.
 

ASSIGNEE:    ASSIGNOR  
BEAM ACQUISITON LLC
 
MANHATTAN CHARGING LLC
          By:  /s/ Michael D. Farkas   By: /s/ Joseph Turquie   Name:
Michael D. Farkas, on behalf of Managing
  Name:
Joseph Turquie
    Member Car Charging Inc.   Title: 
Managing Member
  Title:
Chief Executive Officer
  FEIN:                                                          

 

        By: 
                                                      
        Name:
                                                      
        Title:
                                                      

 
 
 

--------------------------------------------------------------------------------